DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites ‘the first inclination angle’ and ‘second inclination angle’ without sufficient antecedent basis, as well as depending from now-cancelled claim 9. It is unclear whether claim 11 is meant to depend from a pending claim or is meant to be cancelled. Appropriate correction is required.
Claim 13 recites the limitation ‘at least two thread pitches’. It is unclear as to what is meant by this limitation. Typically thread pitch is singularly used to describe the spacing between threads. It is unclear whether ‘at least two thread pitches’ is meant to define multiple overlapping/interwoven thread pitches on the same fastener, multiple rotations around the axis of rotation (i.e. multiple turns required to tighten the fastener) or another definition altogether. Appropriate correction is required.
Regarding claims 17 and 18, limitations ‘first bearing surface’ and ‘second bearing surface’ are claimed with insufficient antecedent basis. It is unclear whether the claimed surfaces are the first or second axial or conical bearing surfaces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johne (DE 10114240) in view of Paulweber et al. (AT 15013, hereinafter ‘Paulweber’).
Regarding claim 1, Johne discloses a tool configured to machine a workpiece comprising a cutting head having a sleeve 2’ and a cutting element 1 wherein the cutting element is fixed to the sleeve and comprises at least one cutting edge. The cutting head extends along a first longitudinal axis. A holder 3 is able to have the cutting head detachably fixed thereto and extends along a second longitudinal axis.
The sleeve comprises a first axial bearing surface which at least partially surrounds the first longitudinal axis and runs orthogonally to the first longitudinal axis, and wherein the sleeve comprises a first conical bearing surface 8 which at least partially surrounds the first longitudinal axis and runs symmetrically to the first longitudinal axis (see e.g. Fig. 2a). An internal thread 7 is arranged in a first region inside the sleeve, the region extending along the first longitudinal axis between the first axial bearing surface and the first conical bearing surface.
The holder comprises a second bearing surface which at least partially surrounds the second longitudinal axis and runs orthogonally to the second longitudinal axis, wherein the holder comprises a second conical bearing surface which at least partially surrounds the second longitudinal axis and runs symmetrically to the second longitudinal axis. An external thread 7 is a straight thread and is arranged in a second region on the holder, said second region being cylindrical and extending along the second longitudinal axis between the second axial bearing surface and the second conical bearing surface (see e.g. Fig. 2a).
In an assembled state of the tool, the internal thread is screwed to the external thread, the first longitudinal axis coincides with the second longitudinal axis and the first conical bearing surface bears against the second conical bearing surface. In various illustrated embodiments (e.g. Figs. 2b, 1b, 1e, 7b-7e) the first axial bearing surface bears against the second axial bearing surface, however in other embodiments (such as Fig. 2a) the first and second axial bearing surfaces are not illustrated as abutting, nor is there any discussion of the abutment (or lack thereof) in the associated disclosure of Johne.
However, Paulweber discloses a similar tool/holder connection, wherein a male member having a conical abutment surface 31 spaced farther axially from straight male threads on a cylindrical region 34 is inserted into a sleeve 2 and tightened fully so that there is abutment between first and second axial abutment surfaces 25/35.
As Johne discloses embodiments already exhibiting the claimed axial abutment, as well as Paulweber disclosing a similar axial abutment between two cutting tool pieces, it would have been obvious to one having ordinary skill in the art at the time of filing to form the specific embodiment illustrated in Fig. 2a of Johne to exhibit the claimed axial abutment of the first and second axial bearing surfaces, as taught by the other embodiments of Johne, as well as Paulweber, in order to more firmly secure the pieces of the cutting tool together, and to prevent dirt/debris from entering into a gap between the abutment surfaces potentially damaging or loosening the connection between pieces.
Regarding claim 2, Johne discloses the first axial bearing surface being arranged on a front face of the sleeve and the conical bearing surface being arranged in an interior of the sleeve.
Regarding claim 3, Johne discloses an internal undercut being arranged in the interior of the sleeve between the first conical bearing surface and the internal thread (see Fig. 2a, said undercut being visible between 7 and 8).
Regarding claim 4, Johne does not explicitly disclose a chamfer arranged on a front face of the holder adjacent to the second conical bearing surface.
However, chamfering the front corner of parts designed for insertion is common practice in the art to remove burrs and ease insertion, as clearly illustrated in Figs. 2-6 of Paulweber.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the front face of the tool of Johne in view of Paulweber with a chamfer in order to remove burrs from the edge, preventing injury to a worker, as well as to ease in the insertion of the holder into the sleeve, as taught by Paulweber.
Regarding claim 5, Johne does not disclose a radius arranged on the holder between the external thread and axial bearing surface.
Paulweber discloses a similar connection means wherein a radius ra is arranged on the male portion of the connection between the external thread 34 and second axial bearing surface.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Johne in view of Paulweber to provide a radius between the external thread and second axial bearing surface, as taught by Paulweber, in order to provide less stress concentration to the male portion of the connection by reducing sharp corners/edges in areas under tension.
Regarding claim 8, Johne discloses the sleeve and cutting element being connected to one another by means of a soldered connection (see included English translation, third full paragraph following the brief description of Figures). Additionally, ‘by means of a soldered connection’ is considered a product-by-process limitation (see MPEP 2113.
Regarding claim 13, Johne does not disclose the threads in detail, namely the amount of thread pitches.
Paulweber discloses the male thread having at least two thread pitches (extending around the member more than two times, see Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of claim 1 by incorporating more than two thread pitches on the internal and external threads in order to prevent accidental disengagements and ensure enough tightening/turning takes place to properly seat the tool together.
Regarding claim 15, Johne does not disclose the claimed planar surface on the exterior of the sleeve.
Paulweber discloses a similar connection means, wherein a planar surface 33, parallel to the first longitudinal axis is provided on the outer surface of the detachable cutting head.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide at least one planar surface oriented parallel to the first longitudinal axis on the outer surface of the sleeve, as taught by Paulweber, in order to enable a user to use a wrench/spanner on the head in order to tighten/loosen the head to the holder.
Regarding claim 16, Johne discloses the tool being a milling tool.
Regarding claim 17, Johne discloses the first bearing surface being of annular shape.
Regarding claim 18, Johne discloses the second bearing surface being of annular shape.
Regarding claim 19, Johne discloses one of the cutting element and the sleeve comprising a central bore 11 and the other one of the cutting element and the sleeve comprises a pin 26 that is inserted into the bore, and wherein the sleeve and cutting element are connected to one another by means of a soldered connection. Additionally, ‘by means of a soldered connection’ is considered a product-by-process limitation (see MPEP 2113.
Regarding claim 20, Johne discloses the cutting element being made of cemented carbide, cubic boron nitride or polycrystalline diamond, and wherein the cutting element is soldered to the sleeve (see included English translation, second and third full paragraphs following the brief description of Figures).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johne (DE 10114240) in view of Paulweber et al. (AT 15013) as applied to claim 1 above, and further in view of Lehto et al. (USPG 20080304923, hereinafter ‘Lehto’).
Regarding claim 6, Johne discloses the cutting head material, but does not disclose the sleeve and shaft being made of steel and cemented carbide respectively.
Lehto discloses a similar cutting tool assembly wherein the sleeve 12 is made from steel and the shaft 1 is made of cemented carbide (Paragraph [0021]).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the materials that the sleeve and shaft of the tool of Johne in view of Paulweber are made of to be steel and cemented carbide respectively as taught by Lehto, in order to provide the assembled tool with proper stiffness (Paragraph [0021] of Lehto).
Regarding claim 7, Johne discloses the holder comprising a shaft holder 10 configured to receive the shaft (see e.g. Fig. 7g) wherein the shaft holder is at least partially made of steel (see included English translation, seventeenth full paragraph of the description, “the type of machine shafts used are arbitrary but are standardized, inexpensive holders … both holders made of steel…”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johne (DE 10114240) in view of Paulweber et al. (AT 15013) as applied to claim 1 above, and further in view of Haimer (USPG 20150202690).
Regarding claim 12, neither Johne nor Paulweber explicitly disclose the type of threads used in the tool.
Haimer discloses a similar tool connection utilizing acme threads (Paragraph [0010] and Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide acme threads to the undisclosed threads of Johne in view of Paulweber, as taught by Haimer, in order to provide the expected result of enabling a user to tighten two parts of a cutting tool together.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johne (DE 10114240) in view of Paulweber et al. (AT 15013) as applied to claim 1 above, and further in view of Seifermann (EP 3170598).
Regarding claim 14, Johne discloses the holder comprising a coolant channel 6 running along the second longitudinal axis. Neither Johne nor Paulweber disclose the sleeve comprising a plurality of distribution channels as claimed.
Seifermann discloses a similar tool comprising a holder 2, sleeve and cutting head 1. The sleeve comprises a plurality of distribution channels 23, said distribution channels leading into a cavity which is arranged inside the sleeve, wherein in the assembled state of the tool, said cavity is in fluidic communication with the fluid channel 23 (see Fig. 3c).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the sleeve of the tool of Johne in view of Paulweber with the cavity and distribution channel arrangement of the sleeve taught by Seifermann, in order to distribute the coolant to the desired location.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11-20 have been considered but are moot because the new grounds of rejection do not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722